789 So. 2d 548 (2001)
Luis C. RODRIGUEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D01-1364.
District Court of Appeal of Florida, Third District.
July 25, 2001.
*549 Luis C. Rodriguez, in proper person.
Robert A. Butterworth, Attorney General, and Regine Monestime, Assistant Attorney General, for appellee.
Before JORGENSON, GODERICH and SHEVIN, JJ.
PER CURIAM.
We affirm the order denying defendant's post-conviction relief motion because, under Saldana v. State, 786 So. 2d 643 (Fla. 3d DCA 2001), an immigration notice that investigation into the possibility of deportation has commenced is insufficient to warrant affording a defendant relief under Peart v. State, 756 So. 2d 42 (Fla.2000). Hence, defendant's motion is insufficient under Peart. Perez v. Moore, 767 So. 2d 1170 (Fla.2000). This affirmance is without prejudice to defendant refiling his post-conviction relief motion if the immigration investigation into deporting him should come to fruition.
Affirmed without prejudice.